          Case 4:19-cv-00892-HSG Document 154 Filed 05/31/19 Page 1 of 10



     JAMES M. BURNHAM
 1
     Deputy Assistant Attorney General
 2   JOHN R. GRIFFITHS
     Director, Federal Programs Branch
 3   ANTHONY J. COPPOLINO
     Deputy Director, Federal Programs Branch
 4
     ANDREW I. WARDEN (IN #23840-49)
 5   Senior Trial Counsel
     KATHRYN C. DAVIS
 6   MICHAEL J. GERARDI
 7   LESLIE COOPER VIGEN
     RACHAEL WESTMORELAND
 8   Trial Attorneys
     U.S. Department of Justice
 9   Civil Division, Federal Programs Branch
10   1100 L Street, NW
     Washington, D.C. 20530
11   Tel.: (202) 616-5084
     Fax: (202) 616-8470
12   Attorneys for Defendants
13
                                UNITED STATES DISTRICT COURT
14                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                     OAKLAND DIVISION
15
16
      STATE OF CALIFORNIA, et al.,
17
                            Plaintiffs,                                  No. 4:19-cv-00872-HSG
18                                                                       No. 4:19-cv-00892-HSG
               v.
19
      DONALD J. TRUMP, et al.,
20                                                                       JOINT CASE MANAGEMENT
                            Defendants.                                  STATEMENT
21
22
23    SIERRA CLUB, et al.,
24                          Plaintiffs,
25             v.
26    DONALD J. TRUMP, et al.,
27
                            Defendants.
28


     State of California, et al. v. Donald J. Trump, et al., 4:19-cv-00872-HSG – Joint Case Management Statement
     Sierra Club et. al. v. Donald J. Trump, et al., 4:19-cv-00892-HSG – Joint Case Management Statement
          Case 4:19-cv-00892-HSG Document 154 Filed 05/31/19 Page 2 of 10




 1            Pursuant to Civil L.R. 16-9, Sierra Club and Southern Border Communities Coalition
 2   (collectively “Organizational Plaintiffs”), the coalition of states (collectively “Plaintiff States”),
 3   and Defendants in the above-captioned cases hereby submit the following joint initial Case
 4   Management Statement:
 5   1.      Jurisdiction and Service:
 6            Plaintiffs: All named Defendants have been served and the Court has personal and
 7   subject matter jurisdiction over Defendants.
 8            Defendants: The Court lacks subject matter jurisdiction over certain claims raised in
 9   these cases because the claims are nonjusticiable or Plaintiffs do not have standing to sue.
10   2.      Facts: On February 14, 2019, Congress passed the Consolidated Appropriations Act of
11   2019 (“CAA”). On February 15, 2019, the President signed the CAA into law and also issued a
12   proclamation “declar[ing] that a national emergency exists at the southern border of the United
13   States.” Proclamation No. 9844, 84 Fed. Reg. 4,949 (Feb. 15, 2019). Also on February 15, the
14   White House identified three non-CAA sources of funding it intended to use to construct a
15   border barrier: (1) About $601 million from the Treasury Forfeiture Fund (31 U.S.C. § 9705);
16   (2) Up to $2.5 billion of DoD funds transferred for Support for Counterdrug Activities (10
17   U.S.C. § 284); and (3) Up to $3.6 billion reallocated from Department of Defense military
18   construction projects pursuant to 10 U.S.C. § 2808.
19            Defendants caused $242 million from the Treasury Forfeiture Fund to be made available
20   for construction of border barriers on March 14, 2019. On March 25, 2019, Defendant
21   Shanahan ordered the transfer of $1 billion of DOD funds through Section 8005 of DOD
22   Appropriations Act, 2019, for use under 10 U.S.C. § 284 in constructing barriers in the El Paso
23   and Yuma Sectors on New Mexico and Arizona’s southern borders, respectively. On May 9,
24   2019, Defendant Shanahan authorized an additional $1.5 billion in funding under Section 284
25   to construct barriers in Arizona and California, in the El Centro and Tucson Sectors. To fund

26   these projects, Defendant Shanahan again invoked Section 8005, as well as Section 9002 of the

27   DOD Appropriations Act, 2019, and section 1512 of the John S. McCain National Defense

28   Authorization Act for Fiscal Year 2019.


     State of California, et al. v. Donald J. Trump, et al., 4:19-cv-00872-HSG – Joint Case Management Statement
     Sierra Club et. al. v. Donald J. Trump, et al., 4:19-cv-00892-HSG – Joint Case Management Statement
                                                                  1
          Case 4:19-cv-00892-HSG Document 154 Filed 05/31/19 Page 3 of 10




 1   3.      Legal Issues: This case presents the question of whether the proposed plan for funding
 2   border barrier construction exceeds Defendants’ lawful authority under the Constitution and a
 3   number of statutes duly enacted by Congress. Specifically, this case raises legal questions
 4   concerning the legality and constitutionality of: (i) Defendants’ augmentation of DOD’s Drug
 5   Interdiction and Counter-Drug activities account by $2.5 billion through Section 8005 of the
 6   Department of Defense Appropriations Act 2019, Section 9002 of the Department of Defense
 7   Appropriations Act, 2019, and Section 1512 of the John S. McCain National Defense
 8   Authorization Act for Fiscal Year 2019, and planned use of said funds under 10 U.S.C. § 284;
 9   (ii) Defendants’ reallocation of up to $3.6 billion from Department of Defense military
10   construction projects under the President’s declaration of a national emergency, pursuant to 10
11   U.S.C. § 2808; and (iii) Defendants’ allocation of about $601 million from the Treasury
12   Forfeiture Fund for border barrier construction. In addition, this case raises questions
13   concerning Defendants’ compliance with the requirements of the National Environmental
14   Policy Act (“NEPA”), Pub. L. No. 91-190, 83 Stat. 852 (1970) (codified as amended at 42
15   U.S.C. §§ 4321–4370b).
16   4.      Motions:
17   Prior Motions:
         • Organizational Plaintiffs’ Motion for Preliminary Injunction, 19-cv-00892-HSG, ECF
18
            No. 29, granted in part and denied in part, ECF No. 144
19       • Plaintiff States’ Motion for Preliminary Injunction, 19-cv-00872-HSG, ECF No. 59,
            denied, ECF No. 165
20       • Defendants’ Motion to Stay Preliminary Injunction, 19-cv-00892-HSG, ECF No. 146,
21          denied, ECF No. 152
     Pending Motions:
22
        • Organizational Plaintiffs’ Motion for Supplemental Preliminary Injunction, 19-cv-
23         00892-HSG, ECF No. 150
        • California’s Motion for Preliminary Injunction, 19-cv-00892-HSG, ECF No. 167
24
25   Anticipated Motions:
        • The parties anticipate litigating motions for preliminary injunction following the Acting
26          Secretary of Defense’s decision to approve specific military construction pursuant to 10
27          U.S.C. § 2808.

28

     State of California, et al. v. Donald J. Trump, et al., 4:19-cv-00872-HSG – Joint Case Management Statement
     Sierra Club et. al. v. Donald J. Trump, et al., 4:19-cv-00892-HSG – Joint Case Management Statement
                                                                  2
          Case 4:19-cv-00892-HSG Document 154 Filed 05/31/19 Page 4 of 10



         •    In the event the Court grants the Plaintiffs’ pending motions for preliminary injunction,
 1
              Defendants anticipate appealing those orders and moving to stay any injunction pending
 2            appeal.

 3           The parties believe that these cases involve legal issues that should be resolved through

 4   early briefing on motions and cross-motions for summary judgment.

 5   Organizational Plaintiffs’ and Defendants’ position: Organizational Plaintiffs and

 6   Defendants’ propose the following schedule, which is bifurcated to account for (1) the

 7   extensive briefing that has already taken place on Defendants’ proposed use of Section 284

 8   authority to construct sections of the wall, and (2) Defendants’ pending appeal of the Court’s

 9   May 24, 2019 Order Granting in Part and Denying in Part Plaintiffs’ Motion for Preliminary

10   Injunction, Dkt. No. 144, and the representations made in Defendants’ Motion to Stay

11   Preliminary Injunction, Dkt. No. 146. Organizational Plaintiffs and Defendants believe an

12   expedited resolution of Defendants’ claimed authority under Section 284 will serve the interests

13   of judicial economy and fairness by allowing for an expeditious appeal of a final order

14   regarding these wall sections, rather than piecemeal appeals and stay requests with respect to

15   preliminary rulings. A bifurcated approach will also allow time for full briefing and argument

16   on the remaining funds.

17   As to the proposed use of Section 284 funds, Organizational Plaintiffs propose the following

18   schedule:

19       •   Organizational Plaintiffs’ motion for Partial Summary Judgment/Permanent Injunction
20           due June 12, 2019;

21       •   Defendants’ Opposition to Plaintiffs’ Motion due June 19, 2019;
22       •   Organizational Plaintiffs’ Reply in Support of Motion due June 24, 2019;
23
         •   Organizational Plaintiffs and Defendants respectfully submit that the Motion may be
24           resolved without a hearing, as the May 17, 2019 hearing addressed the legal issues raised
             with respect to the proposed use of Section 284 funds.
25
26   As to the remaining issues, Organizational Plaintiffs and Defendants propose the following:
27
         •   Organizational Plaintiffs’ Motion for Summary Judgment due July 11, 2019;
28

     State of California, et al. v. Donald J. Trump, et al., 4:19-cv-00872-HSG – Joint Case Management Statement
     Sierra Club et. al. v. Donald J. Trump, et al., 4:19-cv-00892-HSG – Joint Case Management Statement
                                                                  3
          Case 4:19-cv-00892-HSG Document 154 Filed 05/31/19 Page 5 of 10



          •   Defendants’ Opposition to Plaintiffs’ Motion for Summary Judgment and Cross-Motion
 1
              for Summary Judgment due July 25, 2019;
 2
          •   Organizational Plaintiffs’ Opposition to Defendants’ Cross-Motion for Summary
 3            Judgment and Reply in Support of Organizational Plaintiffs’ Cross-Motion for Summary
 4            Judgment due August 8, 2019;

 5        •   Defendants’ Reply in Support of Cross-Motion for Summary Judgment due August 15,
              2019;
 6
 7        •   Hearing on Plaintiffs’ Motion for Summary Judgment and Defendants’ Cross Motion for
              Summary judgment on August 29, 2019.
 8
     Plaintiff States’ Position:
 9
              Plaintiff States agree with an expedited briefing schedule and agree with the proposal to
10
     start motion for summary judgment briefing on July 11, 2019 with a hearing for August 29,
11
     2019. However, Plaintiff States’ disagree with the bifurcated approach proposed by the
12
     Organizational Plaintiffs and Defendants, and believe that in the interests of judicial economy
13
     and efficiency, all issues should be addressed in one set of dispositive briefings. Further,
14
     Organizational Plaintiffs and Defendants’ proposal means that briefing will begin on the motion
15
     for summary judgment before the Court rules on the pending motions for preliminary injunction
16
     on the same issues. Plaintiff States believe it is more appropriate to brief section 284 and 8005
17
     on motions for summary judgment after the benefit of the Court’s decision and reasoning on the
18
     pending motions for preliminary injunction. However, if the Court agrees with the schedule
19
     proposed by Organizational Plaintiffs and Defendants, Plaintiff States request that the States’
20
     case and the Organizational Plaintiffs’ case be handled on the same schedule.
21
     5.       Amendment of Pleadings: The parties do not currently anticipate adding or dismissing
22
     any parties, claims, or defenses.
23
     6.       Evidence Preservation: The parties certify that they have reviewed the Guidelines
24
     Relating to the Discovery of Electronically Stored Information (“ESI Guidelines”) and
25
     acknowledge their duty to preserve relevant materials in accordance with applicable rules and
26
     case law.
27
     7.       Disclosures: The parties agree to waive initial disclosures. Defendants agree that they
28
     will file the final Administrative Record with respect to the Section 284 projects on or before

     State of California, et al. v. Donald J. Trump, et al., 4:19-cv-00872-HSG – Joint Case Management Statement
     Sierra Club et. al. v. Donald J. Trump, et al., 4:19-cv-00892-HSG – Joint Case Management Statement
                                                                  4
           Case 4:19-cv-00892-HSG Document 154 Filed 05/31/19 Page 6 of 10




 1   June 7. Defendants will file the Administrative Record with respect to the use of Treasury
 2   Forfeiture Fund and Section 2808 on or before July 1. In the event the Acting Secretary of
 3   Defense has not made a decision regarding the use of Section 2808 before July 1, Defendants
 4   will file the Administrative Record 10 days after any such decision.
 5   8.        Discovery: No discovery has been taken to date. Prior to the briefing on the motion for
 6   summary judgment described in Section 4 above, Plaintiff States intend to propound discovery
 7   regarding the Treasury Forfeiture Fund, including a Rule 30(b)(6) deposition and limited written
 8   discovery. Plaintiff States also reserve their right to seek discovery on the projects affected by
 9   the 10 U.S.C. § 2808 funding diversion once the Acting Secretary of Defense makes a
10   determination on those projects. Organizational Plaintiffs and Defendants do not intend to seek
11   discovery. Defendants reserve the right to oppose Plaintiff States’ discovery requests on any
12   and all grounds, as appropriate.
13   9.        Class Actions: Not applicable.
14   10.       Related Cases: The following pending cases raise the same or similar issues as the
15   above-captioned cases:
16         •   Center for Biological Diversity v. Trump, No. 19-CV-408 (D.D.C.)
17         •   Rio Grande International Study Center v. Trump, No. 19-CV-720 (D.D.C.)
18         •   U.S. House of Representatives v. Mnuchin, No. 19-CV-969 (D.D.C.)
19         •   El Paso County v. Trump, No. 19-CV-66 (W.D. Tex.)
20   11.       Relief:
21   Organizational Plaintiffs’ Position: Organizational Plaintiffs request that the Court:
22   (A) Declare the President’s direction that Defendants Shanahan, McAleenan, and Mnuchin
23   reallocate funds to support construction of a border wall under 10 U.S.C. §§ 2808 and 284,
24   Section 8005 of the 2019 Department of Defense Appropriations Act, P.L. No. 115-245, and 31
25   U.S.C. § 9705 to be ultra vires, in excess of presidential authority under Article II of the

26   Constitution, an infringement on legislative authority, a violation of the Presentment Clause, and

27   invalid;

28

     State of California, et al. v. Donald J. Trump, et al., 4:19-cv-00872-HSG – Joint Case Management Statement
     Sierra Club et. al. v. Donald J. Trump, et al., 4:19-cv-00892-HSG – Joint Case Management Statement
                                                                  5
          Case 4:19-cv-00892-HSG Document 154 Filed 05/31/19 Page 7 of 10




 1   (B) Enjoin Defendants Shanahan, McAleenan, and Mnuchin from taking action to build a border
 2   wall using funds or resources from the Defense Department or Treasury Asset Forfeiture Fund,
 3   or on any basis that depends on the President’s unlawful emergency declaration;
 4   (C) Declare that Defendants Shanahan, McAleenan, and Nielsen have violated NEPA and its
 5   implementing regulations with respect to the border wall project by, inter alia, failing to conduct
 6   any NEPA analysis, failing to provide any opportunity for public participation, and failing to
 7   take a “hard look” at the potential environmental impacts of the border wall project;
 8   (D) Enjoin Defendants Shanahan, McAleenan, and Mnuchin from implementing the border wall
 9   project until and unless Defendants comply with NEPA, the Endangered Species Act, and the
10   implementing regulations for those laws;
11   (E) Award Plaintiffs their reasonable costs of litigation;
12   (F) Grant such other and further relief as the Court may deem just and proper.
13   Plaintiff States’ Position: Plaintiff States request that the Court:
14   (A) Issue a judicial declaration that Defendants’ actions seeking to divert federal funds under 10
15   U.S.C. §§ 2808 and 284, Sections 8005 and 9002 of the 2019 Department of Defense
16   Appropriations Act, P.L. No. 115-245, and 31 U.S.C. § 9705 for construction of a border wall
17   are unconstitutional and/or unlawful because the diversions: (i) violate the separation of powers
18   doctrine, including the Presentment Clause; (ii) violate the Appropriations Clause; (iii) exceed
19   congressional authority conferred to the Executive Branch and is ultra vires; and (iv) violates the
20   Administrative Procedure Act;
21   (B) Permanently enjoin Defendants from diverting or obligating any funding or resources
22   through the above-identified statutory provisions for construction of a border wall;
23   (C) Issue a judicial declaration that Defendants violated NEPA in failing to conduct an
24   environmental review prior to their proposed construction of a border barrier in California and
25   New Mexico;

26   (D) Permanently enjoin Defendants from constructing a border barrier until Defendants comply

27   with NEPA; and

28   (E) Grant such other relief as the Court may deem just and proper.


     State of California, et al. v. Donald J. Trump, et al., 4:19-cv-00872-HSG – Joint Case Management Statement
     Sierra Club et. al. v. Donald J. Trump, et al., 4:19-cv-00892-HSG – Joint Case Management Statement
                                                                  6
           Case 4:19-cv-00892-HSG Document 154 Filed 05/31/19 Page 8 of 10




 1   Defendants’ Position: Plaintiffs’ requested relief should be denied and judgment should be
 2   entered in favor of Defendants.
 3   12.     Settlement and ADR: The parties agree this case is unlikely to be resolved through
 4   settlement or ADR.
 5   13.     Consent to Magistrate Judge for All Purposes: The parties do not consent to have a
 6   magistrate judge conduct all further proceedings including trial and entry of judgment. The case
 7   has been assigned to an Article III Judge.
 8   14.     Other References: The parties do not believe that this action is suitable for reference to
 9   binding arbitration, a special master, or the Judicial Panel on Multidistrict Litigation.
10   15.     Narrowing of Issues: The parties have not reached an agreement on narrowing the
11   issues. The parties will continue to meet and confer in an attempt to narrow the issues to be
12   decided.
13   16.     Expedited Trial Procedure/Expedited Schedule: The parties do not believe that this is
14   the type of case that should be handled under the Expedited Trial Procedure of General Order
15   No. 64 Attachment A.
16   17.     Scheduling: The parties believe that the action can be resolved through expedited
17   dispositive motions as proposed by the parties in section 4 above. If the issues in this case are
18   not resolved by the parties’ motions and cross-motions, the parties agree to meet and confer
19   within fourteen days of the court’s ruling on these dispositive motions.
20   18.     Trial: The parties take the position that no trial will be necessary because this case
21   presents issues that can be resolved by dispositive motion.
22   19.     Disclosure of Non-Party Interested Entities or Persons: Organizational Plaintiffs have
23   filed their Certification of Interested Entities or Persons pursuant to Civil L.R. 3-15, certifying
24   that other than the named parties, there is no such interest to report. The remaining parties are
25   government entities and officials; therefore Local Rule 3-15 does not apply.

26   20.     Professional Conduct: All attorneys of record for the parties have reviewed the

27   Guidelines for Professional Conduct for the Northern District of California.

28

     State of California, et al. v. Donald J. Trump, et al., 4:19-cv-00872-HSG – Joint Case Management Statement
     Sierra Club et. al. v. Donald J. Trump, et al., 4:19-cv-00892-HSG – Joint Case Management Statement
                                                                  7
           Case 4:19-cv-00892-HSG Document 154 Filed 05/31/19 Page 9 of 10




 1   21.     Other Matters:
 2   Plaintiff States: Plaintiff States request that Defendants provide sufficient notice of 10 calendar
 3   days prior to obligating funds diverted through 10 U.S.C. § 2808 so the States have the
 4   opportunity to seek relief from this Court to protect the States’ interest in those funds, as
 5   necessary. Defendants oppose this request.
 6
 7
 8   DATE: May 31, 2019                                  Respectfully submitted,
 9
                                                         JAMES M. BURNHAM
10
                                                         Deputy Assistant Attorney General
11
                                                         JOHN R. GRIFFITHS
12                                                       Director, Federal Programs Branch
13
                                                         ANTHONY J. COPPOLINO
14                                                       Deputy Director, Federal Programs Branch

15                                                       /s/ Andrew I. Warden
                                                         ANDREW I. WARDEN (IN #23840-49)
16
                                                         Senior Trial Counsel
17
                                                         KATHRYN C. DAVIS
18                                                       MICHAEL J. GERARDI
19                                                       LESLIE COOPER VIGEN
                                                         RACHAEL WESTMORELAND
20                                                       Trial Attorneys
                                                         U.S. Department of Justice
21                                                       Civil Division, Federal Programs Branch
22                                                       1100 L Street, NW
                                                         Washington, D.C. 20530
23                                                       Tel.: (202) 616-5084
                                                         Fax: (202) 616-8470
24                                                       Attorneys for Defendants
25
26
27
28

     State of California, et al. v. Donald J. Trump, et al., 4:19-cv-00872-HSG – Joint Case Management Statement
     Sierra Club et. al. v. Donald J. Trump, et al., 4:19-cv-00892-HSG – Joint Case Management Statement
                                                                  8
         Case 4:19-cv-00892-HSG Document 154 Filed 05/31/19 Page 10 of 10




 1
                                                         /s/ Dror Ladin
 2
                                                         Dror Ladin
 3                                                       Noor Zafar
                                                         Jonathan Hafetz
 4                                                       Hina Shamsi
                                                         Omar C. Jadwat
 5
                                                         American Civil Liberties Union Foundation
 6                                                       125 Broad Street, 18th Floor
                                                         New York, NY 10004
 7                                                       Tel.: (212) 549-2660
 8                                                       Fax: (212) 549-2564
                                                         dladin@aclu.org
 9                                                       nzafar@aclu.org
                                                         jhafetz@aclu.org
10                                                       hshamsi@aclu.org
11                                                       ojadwat@aclu.org
                                                         Attorneys for Plaintiffs in 4:19-cv-892-HSG
12
13                                                       XAVIER BECERRA
                                                         Attorney General of California
14                                                       ROBERT W. BYRNE
15                                                       SALLY MAGNANI
                                                         MICHAEL L. NEWMAN
16                                                       Senior Assistant Attorneys General
                                                         MICHAEL P. CAYABAN
17                                                       CHRISTINE CHUANG
18                                                       EDWARD H. OCHOA
                                                         Supervising Deputy Attorneys General
19                                                       HEATHER C. LESLIE
                                                         JANELLE M. SMITH
20
                                                         JAMES F. ZAHRADKA II
21
                                                         /s/ Lee I. Sherman
22                                                       LEE I. SHERMAN
                                                         Deputy Attorneys General
23
                                                         300 S. Spring St., Suite 1702
24                                                       Los Angeles, CA 90013
                                                         Telephone: (213) 269-6404
25                                                       Fax: (213) 897-7605
                                                         E-mail: Lee.Sherman@doj.ca.gov
26
                                                         Attorneys for Plaintiffs 4:19-cv-872-HSG
27
28

     State of California, et al. v. Donald J. Trump, et al., 4:19-cv-00872-HSG – Joint Case Management Statement
     Sierra Club et. al. v. Donald J. Trump, et al., 4:19-cv-00892-HSG – Joint Case Management Statement
                                                                  9
